 

Gil betion Np, H-LI-2 2 Leh sies

st Hive Carts

 

 

~, _ ; _ A aL ce SF Yoxap
Oe medulla Sadge Lee loceallal: yp
CQYES. Mou Koad Vuaes ales thé Latelitbeal santas ee —

Loa, (DALE 4 La Mae owe numbered Ctl bebo) 40

 

pleuide. the. latte with Ad tye bette tdb besa

 

bloedion AK Lopusded, KG ‘Loinine Lo the LeAgtla ot.

 

dela iL Abs, LE. doddel: ‘oad ho AM 7 Bel, eatiegs

 

beer Sech Meals s ML Lepwettele

 

LAE Lallusing CACSE unback ALME..CP PEL.

ho

 

 

Wpaliit ans. LL bod at Mebeas Colpus, seckiteg bal,
Leduchjons OL. Lp zi wnt te Lede Bal, sod Ad.

dt

 

rs NYE. LE Lendl LLG. Lie py LLY CAS OLEA ME 4 Pri LZ.

 

Vimo

 

/) Le Sou26, A we 20 Lil, Louth bates loud LK,
a [SB0240, ZN THe 338% Disk, Cork Marois County Tx,

 

2 Mh CBZ DTA THe LH Dest lost Mave: Ce loudly, TK
2 1bI5IS3 IA THE 328% Dist Coc Hanis Coy The

 

0 e201 IS x THe ied Dit port Locos [ Lunt fi

 

) WS B/900, Dl THe Llc. No Liste Malt Maas Lewd y LE.

 

This... LLL bens al Phe folds Leyes ks betile
Hh Laxlt-ja Lith. 4d tfl gle Sone Yocun LEE LIL

the Wins Cuaty Jacl. Ane, Lue Lepds. Mee Gul
Ligdéedt, casual Ll atiled. (fh. Ne Selle 0 Lhe
heer sched. Li thé Catt LS. pl€ Lebo
LLLP.

  

 

 

 

by, Lhe Lb. inh 2» Me LAS hihi
 

 

 

Latt £2 Lol Mben #F. W/4- 220,

 

hesardias ott: be. inplemebishes W.. Le Aa.
MWME LL LTS. Dt Lith OME BE...

 

| ole. the Cobone.ys Late Lo. Mb he. day. ME
la the, jail, fad. NTA LA DD, Vl odie. LEONE.

 

; ZS. be: Lig “dines. Diteet. tics. delhi MAA HE.
J Daly, Lua Lhe KAMA. LEE LEA. Ligne of

he be ketden autdes, beromog ill TBs L5. SMM... .
—Wigl ob the pecdag hgyitt Le bE bod MebchetsMle.
_ boaecundles Lite tndliity heh side Me.

oe be palette all tpt Loud (2. Led.

 
  

ances Lait wedlijiag Keath Load teas Lhat Ale Lot.

_ belted will be. AStA til, sexkned 2 death Line

bei, Ken lee Ade. MOCCSS. “bad, CD. Mei Gp. CL. Auf LA...

 

De

| DME LAE. CHL YSIS. LHC AS Sc 4 Vi

 

_P. Lb. OMS. Lf slo LY. CASE. Déi6 EfXe MLE.
MAG ELOESDYL28 Whee fhe. Ade LLG. Licked
. lig Ch4n. Wa usted LESL. LL; WHC bool et Za

 

 

ae. GCL Lh O1 Mel Z23, A Bt
CEA... A LUE LAMM 2 op. bir f. SoA MBE... a

 

 

 

Mani laud 2. Kepecbey, Ghaald Ih asl
(KEM HEMI SHA, 110, ae tae

 

 

 

 

 

ee — SWEATER.

 

ae

7 {
1 i
t ee
 

pn ee ee er ee

 
  

 

 

 

 

HARRIS NN Y SHERIFF'S OFFICE JAIL

fied §
Name: A antile LT heiéets Ly akes Setiien pay woke a ae 0
SPN: CO 24S RO Cell: SHEL pore of 77002 $ 000.50
Street S70) BAKER APR 23 cuztl _ 0000368784 APR. 27. 2020

 

HOUSTON, TEXAS le

aqramear kor Dabble, lek of Court

WATED SAES DIST UEKI
= Wile Doce LEE kegeqhs/
IGENT Po AY Olio

ht ist, ia. 77 208 00,

Sa ee bl h FRE HE Hing Hh Ulery fl Pbdagih

vet ABER ERE RG Fa Seat ae

 

 

 
